Citation Nr: 0116422	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  01-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound to the 
right thigh with injury to Muscle Groups XIV and XV.

2. Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 30 percent evaluation for 
service-connected residuals of a gunshot wound to the right 
thigh with injury to Muscle Groups XIV and XV and denied 
entitlement to TDIU.  A notice of disagreement was received 
in August 2000; a statement of the case was issued 
in December 2000; and a substantive appeal was received in 
January 2001.  


REMAND

The veteran filed the instant claim for an increased 
evaluation for service-connected residuals of gunshot wound 
to the right thigh and entitlement to TDIU in December 1999.  
The most recent medical evidence relevant to the veteran's 
right thigh is the VA examination conducted in January 1998, 
almost two years prior to the filing of the instant claim.  
The Board finds that such is not a sufficient basis upon 
which to base a decision as to the veteran's current right 
thigh condition and appropriate evaluation thereof.  The 
Board notes that a previous Board decision was issued, 
relevant to evaluation of the instant service-connected 
disability in August 1998.  None of the pertinent  medical 
evidence of record is dated after this previous consideration 
by the Board, although the medical report of Dr. L.M.V., 
dated in August 1996, was received after that decision.  In 
the statement of the case, the RO refers to a VA examination 
conducted on December 3, 1998.  However, the examination 
conducted that date appears to have been limited to left 
shoulder disability and not the right thigh disability 
currently on appeal. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Appropriate action to ensure consideration under this new 
legislation is required.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should review the claims file and 
undertake all necessary action to comply 
with the notice/assistance provisions of 
the VCAA.

2. The RO should request that the veteran 
identify all VA and private medical care 
providers who have treated him for his 
service-connected disabilities since 
August 1996.  After securing the 
necessary release, the RO should obtain 
these records, to the extent possible.

3. The RO should arrange for an 
examination(s) of the veteran by an 
appropriate VA specialist(s) for the 
purpose of ascertaining the current 
nature and extent of severity of the 
veteran's service-connected residuals of 
a gunshot wound to the right thigh, 
affecting Muscle Groups XIV and XV.  The 
claims file should be made available to 
the examiner(s) for review in connection 
with the examination(s).  The examiner(s) 
should perform any testing necessary to 
provide an assessment of the veteran's 
condition.  The examiner(s) should 
specifically note the Muscle Group(s) 
involved and provide active and passive 
ranges of motion for both the right knee 
and hip.  The examiner(s) should indicate 
whether there is evidence of any atrophy, 
weakness, incoordination, fatigue, 
swelling, sensory impairment, bone or 
joint deformity, arthritis, neurologic 
impairment, or any other residuals of the 
gunshot wound to the right thigh.  The 
examiner(s) should provide an opinion as 
to whether the veteran is capable of 
substantially gainful employment and 
whether any inability to obtain or 
maintain substantially gainful employment 
is the result of the veteran's service-
connected disabilities.  

4. The RO should then adjudicate the claims 
for increased evaluation for service-
connected residuals of a gunshot wound to 
the right thigh, affecting Muscle Groups 
XIV and XV and entitlement to TDIU.  If 
any claim remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.   

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




